Citation Nr: 1806675	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-18 484	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to an increased evaluation for right knee patellofemoral syndrome, currently evaluated as 10-percent disabling (right knee disability).

2.  Entitlement to an increased evaluation for left knee tendonitis, also currently evaluated as 10-percent disabling (left knee disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1972 and from January 1975 to June 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In December 2011, in support of these claims, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A copy of the hearing transcript has been associated with the electronic (paperless) claims file, so is of record.

The Board remanded these claims in October 2012 and ordered the Agency of Original Jurisdiction (AOJ) to conduct additional development of the record, including by providing the Veteran a VA compensation examination reassessing the severity of these service-connected disabilities.  The requested actions have been completed by the AOJ, certainly to an acceptable substantial extent, with no further action necessary to comply with the Board's remand directives; so this case is once again before the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

An additional discussion regarding the AOJ's compliance with the October 2012 Board Remand directives is included in the Duties to Notify and Assist section below.



FINDINGS OF FACT

1.  The most probative (meaning most competent and credible) evidence does not show limitation of flexion of the right knee to 60 degrees or extension limited to 5 degrees; or recurrent subluxation or lateral instability; or dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.

2.  The most probative (meaning most competent and credible) evidence does not show limitation of flexion of the left knee to 60 degrees or extension limited to 10 degrees; or recurrent subluxation or lateral instability; or dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for the right knee disability.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2017).

2.  The criteria also are not met for a rating higher than 10 percent for the left knee disability.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a notice letter dated in May 2009 to the Veteran which met the VCAA notice requirements.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and lay statements from the Veteran.

Pursuant to the October 2012 Board Remand, the Veteran's VA treatment records were obtained and associated with the clams file so they may be considered in deciding this appeal.  See Stegall, 11 Vet. App. at 268.  The Veteran also underwent a VA knee examination in September 2017.  After consideration of this evidence and these facts, the Board finds that there was substantial compliance with the Board directives as the underlying purpose of the remand was to obtain competent, adequate opinion evidence regarding the severity of the Veteran's service-connected bilateral knee disability.  As such, the Board finds the purposes of the development directed in the remand have meet met and, as such, there was substantial compliance with the Board's instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)(strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Appellant are to be avoided).

Further concerning the assessment of  his bilateral knee disability, the Veteran underwent VA examinations in June 2009 and September 2017.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and consequent opinions regarding the functional impact resulting from his disabilities are adequate because they were performed by medical professionals and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of him.  Additional examination therefore is not needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with these claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with these claims have been satisfied.


II.  Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, however, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  And this is true irrespective of an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (initial ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established ratings).

In rendering a decision on appeal the Board must analyze the competency and credibility of evidence, to in turn determine its ultimate probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons or bases for rejecting any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").


III.  Bilateral (Right and Left) Knee Disability

The Veteran contends that the bilateral knee disabilities warrant a higher rating evaluation.  After review of the record, to include VA examination, treatment records, and the statements of the Veteran, the Board finds that ratings in excess of 10 percent for the service-connected bilateral knees are not warranted.

The Veteran's right knee disability has been rated under Diagnostic Codes 5024-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5024, represent the diagnostic used to rate tenosynovitis.  The second four digits after the hyphen, 5260, represent the diagnostic code for rating limitation of flexion.

The Veteran's left knee disability has been rated under Diagnostic Codes 5299-5260.  Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  The second four digits after the hyphen, 5260, represent the diagnostic code for rating limitation of flexion.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, in turn is rated under DC 5003.  And if established by x-ray findings, the arthritis will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Conversely, Diagnostic Code 5261 pertains to limitation of leg extension, and provides a noncompensable evaluation where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 concerns "other" knee impairment, including recurrent subluxation and lateral instability.  This code provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Precedent opinions of VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).

Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC  9-2004 (69 Fed. Reg. 59988 (2004)).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Moreover, in Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable diagnostic code. The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion. See id.

Turning now to the relevant facts, in February 2009 the Veteran filed for an increased evaluation for his bilateral knee disability.  That same month, the Veteran had an MRI of his knees.  The right knee showed a free edge tear of the medial meniscus and a suspected free edge and undersurface tear of the posterior horn of the medial meniscus.  The MRI also showed an old injury to the medial collateral ligament, with MCL fiber intact in the right knee.  The left knee showed intact menisci, cruciate ligaments, collateral ligaments, and extensor mechanism.  The Veteran was issued bilateral hinged knee braces.

During a March 2009 VA physical therapy session, the Veteran reported medial right knee pain and minimal left knee pain.  The physical therapist noted decreased left knee strength.  The Veteran was advised to do physical therapy exercised daily and indicated he did not want a follow-up.

A June 2009 X-ray of the right knee showed no joint effusion.  The diagnosis was a normal right knee.  X-rays of the left knee also showed no joint effusion.  The diagnosis was a normal left knee.

In June 2009, the Veteran underwent a VA examination to determine the severity of the service-connected bilateral knees.  The Veteran reported pain, weakness, stiffness, and giving way bilaterally.

Range of motion testing in the Veteran's right knee revealed flexion of 130 degrees, with pain, and 0 degrees extension, without pain.  The Veteran experienced no decreased range of motion after repetitive testing.  The VA examiner diagnosed the Veteran with patellofemoral syndrome and tendonitis in the right knee.

Range of motion testing in the Veteran's left knee revealed flexion of 135 degrees, with pain, and 0 degrees extension, without pain.  The Veteran experienced no decreased range of motion after repetitive testing.  The VA examiner diagnosed the Veteran with patellofemoral syndrome and tendonitis in the left knee.

In a June 2009 rating decision, the RO continued the Veteran's bilateral knee evaluations at 10 percent.  This appeal followed.

In December 2011, the Veteran provided testimony on the severity of his service-connected bilateral knees.  The Veteran reported continued knee pain that was treated with medication and knee braces.  He further reported morning knee pain at an eight-out-of-ten three to four times per week.  Finally, the Veteran reported instability and difficulty negotiating steps.

In October 2012, the Board remanded the Veteran's claim for a new examination.  The Board also requested that VA treatment records be associated with the claims file.

A May 2017 prosthetic consult note indicated the Veteran was issued replacement bilateral hinged knee braces.  The Veteran reported his knees were "bothering" him.

In September 2017, the Veteran underwent a VA examination to determine the severity of the Veteran's bilateral knee disabilities.  The Veteran reported constant pain in his knees that is worse with prolonged sitting, standing, or walking.  He reported his knees would frequently buckle or give out, but there was no locking.  The Veteran reported no surgeries or injections on the knees and that he used topical lidocaine cream and over the counter medications for pain as needed.  He reported flair ups during cold and rainy weather.

The VA examiner diagnosed degenerative arthritis of the knees.  The VA examiner also diagnosed left knee tendonitis and right knee meniscal tear with patellofemoral syndrome.

Range-of-motion testing of the Veteran's right knee revealed flexion of 130 degrees, with pain, and 0 degrees extension, with pain.  The examiner noted evidence of pain on weight bearing and objective evidence of crepitus.  There was objective evidence of pain when the right knee was used in non-weight bearing but the range of motion values were unchanged.  After repetitive testing, range of motion in the right knee showed flexion of 115 degrees and extension of 0 degrees.  The examiner indicated pain was the cause of the functional loss.  

The VA examiner listed disturbance in locomotion and interference with sitting and standing as additional factors contributing to disability in the right knee.  Strength testing in the right knee revealed flexion strength of 4 out of 5 in the right knee with no atrophy or ankylosis.  Joint stability testing revealed no history of recurrent sublaxation, lateral instability, or recurrent effusion in the right knee.

Range of motion testing in the Veteran's left knee revealed flexion of 125 degrees, with pain, and 0 degrees extension, with pain.  The examiner noted evidence of pain on weight bearing and objective evidence of crepitus.  There was objective evidence of pain when the left knee was used in non-weight bearing but the range of motion values were increased to flexion of 135.  After repetitive testing, range of motion in the left knee was unchanged.  

The VA examiner listed disturbance in locomotion and interference with sitting and standing as additional factors contributing to disability in the left knee.  Strength testing in the right knee revealed flexion strength of 4 out of 5 in the left knee with no atrophy or ankylosis.  Joint stability testing revealed no history of recurrent sublaxation, lateral instability, or recurrent effusion in the left knee.

In November 2017, the Veteran again provided testimony in support of his claim.  However, the November 2017 hearing mainly focused on the Veteran's nonservice-connected back which is addressed in the Remand portion of this decision.

As noted above, the Veteran is currently rated at 10 percent for the right knee disability under diagnostic code 5024-5260.  The Veteran is currently rated at 10 percent for the left knee disability under diagnostic code 5299-5260.  The Veteran contends a higher evaluation for both knees is warranted.  Because rating under limitation of extension are appropriate for both knees, the Board will address both knees in this section.

First, the Board finds that a rating greater than 10 percent for the service-connected bilateral knee disabilities is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5261.  Diagnostic Code 5260  pertains to limitation of leg flexion, and provides a noncompensable evaluation where extension is limited to 60 degrees.  During the appeal period, the Veteran's right knee flexion was limited to 130 degrees in June 2009 and limited to 115 degrees in September 2017.  The Veteran's left knee flexion was limited to 135 degrees in June 2009 and limited to 125 degrees in September 2017.  Based on the evidence of record, the Veteran's bilateral knees do not warrant an increased rating for limitation of flexion.

As previously stated, Diagnostic Code 5261 pertains to limitation of leg extension, and provides a noncompensable evaluation where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260.  The Veteran had had normal extension of the bilateral knees on examination in June 2009 and September 2017.  Based on the evidence of record, the Veteran's bilateral knees do not warrant a separate rating for limitation of extension.

As there has never been any evidence of ankylosis or tibia and fibula impairment in either knee, consideration of Diagnostic Code 5256 is not appropriate.

As for instability, the Board note's the Veteran has reported instability in the knees, bilaterally.  During the September 2017 VA examination, the Veteran reported his knees would buckle or give out frequently.  Although the Veteran contends that he experiences "buckling" of the knees, the VA examination reports do not reveal any objective evidence of instability in either knee.  Thus, the Board finds the objective findings on examination of stable knee joints to be more probative than the Veteran's lay assertions of instability.  He is competent to describe the sensation of feeling unsteady due to his knees, but not to provide a diagnosis of subluxation, which can only be made with clinical testing performed by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, a separate rating based on recurrent subluxation or lateral instability of either knee under Diagnostic Code 5257 is not warranted for either knee.

There is no evidence of dislocated semilunar cartilage, and the Veteran has not asserted that he experiences symptoms of dislocated semilunar cartilage such as "popping" and "locking" of either knee.  During the September 2017 VA examination, the Veteran specifically denied any locking.  Thus, a higher evaluation is not warranted under Diagnostic Code 5258.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Board finds those statements to be competent and credible; however, the medical evidence does not reflect that the Veteran's subjective reports of bilateral knee pain and weakness caused functional loss sufficient to warrant a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.40; DeLuca, supra.  Although the Board is sympathetic to the Veteran's credible account of pain and limitation of activities, his symptoms are already contemplated by the 10 percent ratings presently assigned.

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

In summary, the Board finds that an evaluation exceeding 10 percent is not warranted for either knee at any time during the course of this appeal.



ORDERS

The claim of entitlement to a rating higher than 10 percent for a right knee disability is denied.

The claim of entitlement to a rating higher than 10 percent for a left knee disability also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


